Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 1 of 10




                                              4:19-cv-4527
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 2 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 3 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 4 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 5 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 6 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 7 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 8 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 9 of 10
Case 4:19-cv-04527 Document 1 Filed on 11/12/19 in TXSD Page 10 of 10
